Title: From George Washington to Benjamin Franklin, 9 December 1783
From: Washington, George
To: Franklin, Benjamin


                        
                            Dr Sir,
                            Philada 9th Decr 1783
                        
                        Doct: Witherspoon I believe is known to you, consequently it is unnecessary for me to inform you that he is
                            among the most respectable Citizens we have in the United States. Business carries him to Gt Britain, & business
                            or inclination may possibly lead him to France—in which case I persuade myself he will partake of those Civilities and
                            attentions, which you bestow so liberally upon every American. I am &ca
                        
                            G: Washington
                        
                    